Appellant requests leave to file a second motion for rehearing, still insisting we are in error in approving the charge given on the explanation of possession of recently stolen property. The charge condemned in Cagle's case (52 Tex. Crim. 307, 106 S.W. 356) required the explanation to "account for defendant's innocence," and such was the effect of the charges in the other authorities cited by appellant. The charge given by the learned trial judge in the present instance is a literal copy of the charge laid down as correct in Wheeler v. State, 34 Tex.Crim. R., 30 S.W. 913. That charge has been approved in Grande v. State, 37 Tex.Crim. R., 38 S.W. 613; Moore v. State, 33 S.W. 980; Wright vs. State, 35 Tex. Crim. 470,34 S.W. 273; Wilson v. State, Tex. Cr. R., 34 S.W. 284; Roberts v. State, 60 Tex.Crim. R., 129 S.W. 611, and some fifty other cases will be found listed in Sheppard's Texas and S.W. Reporter Citations wherein *Page 479 
the charge in Wheeler's case is approved, the last being Hunt v. State, 89 Tex.Crim. R., 229 S.W. 869. In the last case we called attention to the suggestion made by Judge Davidson in Roberts v. State (supra) which was to the effect that when a claimed purchase of stolen property was the defense a proper charge upon that issue was sufficient and much simpler than a charge upon explanation of possession of recently stolen property. For the benefit of the trial judges we again direct attention to the subject.
Being convinced that our former opinions properly disposed of the case, permission to file a second motion for rehearing is denied.
Application denied.